Martin, J.,
delivered the opinion of the court.
The defendant sued for a debt of his testator, pleaded to the jurisdiction of the court, and averred he was suable in the Court of Probates only. His plea was sustained, and the plaintiff app~aled.
His counsel has referred us to the Code of Practice, 122, 126, 144, 334, 983, 925. We have vainly sought there, any thing in support of his case. The last article quoted, expressly recognises the exclusive jurisdictioi~ of Courts of Probates, to decide on claims for money, which are brought *258against successions administered by testamentary executors, N. 13.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.